DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/20 and 3/26/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,638,302. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a first wireless user device comprising:  a wireless transceiver comprising at least one antenna; one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first wireless user device to:  receive, via Radio Resource Control (RRC) signaling information of a resource pool for device-to-device communication between the first wireless user device and a second wireless user device, wherein the information of the resource pool comprises information of a first time duration in which the device-to-device communication is to be performed, and wherein the device-to-device communication is prioritized over communication with a base station unless communication with the base station is associated with a random access (RA) procedure” corresponds to “a User equipment (UE) comprising:  a transceiver; and a processor operationally coupled to the transceiver and configured to:  receive, through Radio Resource Control (RRC) signaling, information of a resource pool for a device-to-device (D2D) communication, wherein the information of the resource pool comprises information of a discovery subframe in which a D2D discovery signal is to be communicated” as well as “the D2D discovery signal is prioritized over a communication with an evolved NodeB (eNB) unless the communication with the eNB is associated with a random access (RA) procedure” in claim 1 of the above U.S. Patent.
“Transmit a RA preamble via a Physical Random Access Channel (PRACH)” corresponds to “transmit a RA preamble through a Physical Random Access Channel (PRACH)” in claim 1 of the above U.S. Patent.
“Determine whether the first time duration corresponds to a time duration for monitoring a RA response associated with the RA preamble” corresponds to “determine whether the discovery subframe corresponds to a RA subframe in which a RA response for the UE is to be monitored” in claim 1 of the above U.S. Patent.
Lastly, “based on determining that the first time duration corresponds to the time duration for monitoring the RA response, monitor the RA response during the first time duration” corresponds to “based on determining that the discovery subframe corresponds to the RA subframe, monitoring the RA response during the discovery subframe” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not explicitly claim that the “time duration” is “a discovery subframe” or “determine that in the discovery subframe, the D2D discovery signal is prioritized over a communication with an evolved NodeB (eNB) unless the communication with the eNB is associated with a random access (RA) procedure”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 2-6, these claims similarly correspond to claims 2-6 of the above U.S. Patent.
Regarding claim 7, “a first wireless user device comprising:  a wireless transceiver comprising at least one antenna; one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first wireless user device to:  determine a time period associated with device-to-device communication between wireless user devices, wherein the time period comprises one or more of:  a transmission time period configured for the first wireless user device to transmit a first device-to-device signal to a different wireless user device; or a reception time period configured for the first wireless user device to monitor reception of a second device-to-device signal” corresponds to “a User Equipment (UE) comprising:  a transceiver; and a processor operationally coupled to the transceiver and configured to:  determine a discovery period comprising one or more of a discovery transmission subframe or a discovery reception subframe, wherein the discovery transmission subframe is configured for the UE to transmit a device-to-device (D2D) discovery signal to discover a different UE, and the discovery reception subframe is configured for the UE to monitor reception of a D2D discovery signal transmitted from a different UE” in claim 7 of the above U.S. Patent.
“Determine that in the time period, device-to-device communication between wireless user devices is prioritized over communication with a base station unless communication with the base station is associated with a random access (RA) procedure” corresponds to “determine that in the discovery period, a D2D discovery communication between UEs is prioritized over a communication with an evolved NodeB (eNB) unless the communication with the eNB is associated with a random access (RA) procedure” in claim 7 of the above U.S. Patent.
“Transmit a RA preamble via a Physical Random Access Channel (PRACH)” corresponds to “transmit a RA preamble through a Physical Random Access Channel (PRACH)” in claim 7 of the above U.S. Patent.
“Determining a monitoring period for monitoring a RA response associated with the RA preamble” corresponds to “determine a RA response monitoring period in which a RA response for the UE is to be monitored” in claim 7 of the above U.S. Patent.
“based on determining that at least part of the monitoring period overlaps in time with the time period, monitor the RA response during the overlapped time period” corresponds to “based on determining that at least part of the RA response monitoring period overlaps the discovery period, monitor the RA response during the overlapped discovery period” in claim 7 of the above U.S. Patent.
Claim 7 of the instant application does not explicitly claim that the “time period” is “a discovery period” or “determine that in the discovery period, a D2D discovery communication between UEs is prioritized over a Wide Area Network (WAN) communication with an evolved NodeB (eNB) unless the WAN communication with the eNB is associated with a random access (RA) procedure”.  Therefore, claim 7 merely broadens the scope of claim 7 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 8-12, these claims similarly correspond to claims 8-12 of the above U.S. Patent.
Similar reasoning applies to claims 13-18.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,178,539. Although the claims at of the following correspondences.
Regarding claim 1, “a first wireless user device comprising:  a wireless transceiver comprising at least one antenna; one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first wireless user device to:  receive, via Radio Resource Control (RRC) signaling information of a resource pool for device-to-device communication between the first wireless user device and a second wireless user device, wherein the information of the resource pool comprises information of a first time duration in which the device-to-device communication is to be performed, and wherein the device-to-device communication is prioritized over communication with a base station unless communication with the base station is associated with a random access (RA) procedure” corresponds to “a method of performing a random access procedure during a device-to-device (D2D) discovery period, the method comprising:  receiving, by a user equipment (UE) and through Radio Resource Control (RRC) signaling, information of a resource pool for a D2D communication, wherein the information of the resource pool comprises information of a discovery subframe in which a D2D discovery signal is to be communicated” as well as “the D2D discovery signal is prioritized over a communication with an evolved NodeB (eNB) unless the communication with the eNB is associated with a random access (RA) procedure” in claim 1 of the above U.S. Patent.
“Transmit a RA preamble via a Physical Random Access Channel (PRACH)” corresponds to “transmitting a RA preamble through a Physical Random Access Channel (PRACH)” in claim 1 of the above U.S. Patent.
“Determine whether the first time duration corresponds to a time duration for monitoring a RA response associated with the RA preamble” corresponds to “determining whether the discovery subframe corresponds to a RA subframe in which a RA response for the UE is to be monitored” in claim 1 of the above U.S. Patent.
Lastly, “based on determining that the first time duration corresponds to the time duration for monitoring the RA response, monitor the RA response during the first time duration” corresponds to “in response to determining that the discovery subframe corresponds to the RA subframe, monitoring, by the UE, the RA response during the discovery subframe” in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not explicitly claim that the “time duration” is “a discovery subframe” or “determining that in the discovery subframe, the D2D discovery signal is prioritized over a communication with an evolved NodeB (eNB) unless the communication with the eNB is associated with a random access (RA) procedure”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Furthermore, claim 1 of the instant application is directed to a device for performing the method steps claimed in claim 1 of the above U.S. Patent.  Claim 1 is 1 of the above U.S. Patent for this additional reason.
Regarding claims 2-18, these “device” claims similarly correspond to “method” claims 2-18 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467